     Case: 1:18-cv-02159-TMP Doc #: 32 Filed: 01/22/19 1 of 8. PageID #: 545




                  IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

 JAYVON BENTON,                              )   CASE NO. 1:18cv02159
                                             )
       Plaintiff,                            )   JUDGE GWIN
                                             )
       vs.                                   )   MAG. JUDGE PARKER
                                             )
 CITY OF CLEVELAND, et al.,                  )   REPLY TO OPPOSITION TO JOINT
                                             )   MOTION FOR PARTIAL
       Defendants.                           )   JUDGMENT ON THE PLEADINGS
                                             )   OF INDIVIDUAL DEFENDANTS

      Now come the Defendants, David Lam, David Shapiro, Cynthia Moore, John

Lally, and Thomas Shoulders (the “Individual Defendants”), by and through counsel,

and submit their Reply to the Opposition to the Joint Motion for Partial Judgment on the

Pleadings. ECF 31.

                                   INTRODUCTION

      Plaintiff has brought this civil rights suit against the City of Cleveland (the “City”)

and several of its officers based on an incident that took place on September 1, 2015. See

generally Complaint. The Complaint makes claims for an alleged §1983 unlawful seizure

against the individual Defendants (Count I), an alleged §1983 unlawful interrogation/

Miranda rights violation against the individual Defendants (Count II), a §1983 Monell

claim against the City (Count III), common law false imprisonment against the individual

                                             1
     Case: 1:18-cv-02159-TMP Doc #: 32 Filed: 01/22/19 2 of 8. PageID #: 546



Defendants (Count IV), a §1983 civil conspiracy claim against the individual Defendants

(Count V), and a common law civil conspiracy claim against the individual Defendants

(Count VI).

       Plaintiff has filed a Notice of Voluntary Dismissal of Count IV.            ECF 30.

Defendants do not object to the dismissal as long as it is with prejudice.

       He has also filed an Opposition to the Motion relating to Counts I, V, and VI.

                              FACTUAL BACKGROUND

       Plaintiff maintains that he was in the custody of the Cuyahoga County Juvenile

Justice Detention Center (“CCJJDC”) on unrelated charges, when he was removed by

Defendant Shoulders to take him for processing and to the Second District for

Questioning. See Complaint ¶¶39, 46. Plaintiff maintains that his Miranda rights were

violated by the various Defendants. Id. at ¶74-78. In addition, he generally claims that

the various individual Defendants conspired against him in failing to report Defendant

Shoulder’s actions. Id. at ¶96-103.

                                LAW AND ARGUMENT

I.     Plaintiff cannot make a claim for unlawful seizure as he was already in custody.
       (Count I)

       In this case, the Plaintiff’s first and fourth cause of action are for the removal of

Plaintiff from the CCJJDC by Defendant Shoulders on September 1, 2015. See Complaint,

Count I and IV. Count I includes a §1983 claim for an unlawful seizure, while Count IV

attempts to state a claim for common law false imprisonment. Id. Plaintiff has filed a

Notice of Voluntary Dismissal of Count IV. ECF 30. Defendants do not object to the


                                             2
     Case: 1:18-cv-02159-TMP Doc #: 32 Filed: 01/22/19 3 of 8. PageID #: 547



dismissal as long as it is with prejudice.

       A.     There are no allegations of false imprisonment/ unlawful seizure against
              Defendants Lam, Shapiro, Moore, or Lally.

       Despite Plaintiff’s arguments to the contrary, there are no factual allegations

against Defendants Lam, Shapiro, Moore, or Lally that relate to Plaintiff’s removal from

the CCJJDC. All such conduct is attributed to Defendant Shoulders. See Complaint, ¶39.

       In opposing the Motion, Plaintiff now focuses on the allegation that these officers

interrogated him. However, this is the basis of his Miranda claim, not his seizure claim.

See Complaint, Count II. The Motion for Partial Judgment on the Pleadings does not

relate to the Miranda claim.

       There is no mention of Defendants Lam, Shapiro, Moore, or Lally in Count I. See

Complaint, Count I.      This bald assertion with no factual basis does not meet the

requirements of Twombly.

       B.     The Juvenile Court ruling has no relevance to this matter.

       In responding to the Motion, Plaintiff spends an inordinate amount of time

detailing the proceedings in the Cuyahoga County Juvenile Division, asserting

“Individual Defendants then mistakenly ignore the Magistrate’s Order from the Court of

Common Pleas Juvenile Division which clearly finds that Plaintiff’s ‘unlawful seizure on

September 1, 2015 violated Detention Center policy, and, therefore, the Fourth and

Fourteenth Amendments.’” See Opposition, p. 4. The state court order is irrelevant to

this case.

       While Plaintiff makes this assertion and then spends pages quoting from the


                                             3
     Case: 1:18-cv-02159-TMP Doc #: 32 Filed: 01/22/19 4 of 8. PageID #: 548



Juvenile Court proceedings, he completely skips the threshold analysis of whether the

Juvenile Court finding would have any preclusive effect, i.e. whether he was entitled to

assert non-mutual offensive collateral estoppel.

       The Courts have repeatedly stated that the state court proceeding has no such

effect. In rejecting the plaintiff’s argument that a state court ruling in his favor on a

motion to suppress was binding on a federal civil rights lawsuit against an officer, Judge

Sargus, the Chief Judge of the Southern District of Ohio, succinctly summarized the Sixth

Circuit’s position in Brandon v. County of Muskeegum. Case No. 2:16-cv-1044, 2017 WL

4155411 (Sept. 18, 2017 S.D. Ohio). “The Sixth Circuit has denied the offensive application

of collateral estoppel against Ohio law enforcement officers in cases such as this. In

Wallace v. Mamula, 30 F.3d 135, 1995 WL 389197 (6th Cir. 1994), the Court held that a

defendant police officer in a civil rights lawsuit was not in privity with the State of Ohio

in a prior state criminal action.” Id at *3. The courts find it telling that the officers are not

in privity with the State who prosecuted the underlying criminal cases, were merely

witnesses in those cases, had no right or ability to appeal those cases, did not substantially

participate in the control of the prosecutor’s cases, were not presented by counsel, and

had no interest in the outcome. Id. Contrast the criminal cases to the civil rights cases

where the officers face personal liability and damages. Id. Therefore, the state court

finding had no binding effect on the federal civil rights suit. Id.

       In addition, by the Juvenile Court’s own rules, the documents submitted by

Plaintiff in responding to the Motion were improperly used as they are not to be relied


                                               4
     Case: 1:18-cv-02159-TMP Doc #: 32 Filed: 01/22/19 5 of 8. PageID #: 549



upon outside of the Juvenile Court. “No public use shall be made by any person,

including a party, of any juvenile court record, including the recording or a transcript of

any juvenile court hearing, except in the court of an appeal or as authorized by order of

the court or by statute.” Ohio R.Juv.Proc. 37(B).

       C.     An inmate in custody cannot make a claim for false arrest or unlawful
              seizure.

       “A plaintiff does not state a claim for either false arrest or malicious prosecution

under section 1983 if, at the time of his arrest and prosecution, he is already in custody or

incarcerated on other charges, because there is no deprivation of his or her liberty

interests.” Johnson v. Leger, No. 3:07CV128(WWE) (D. Conn. Mar. 31, 2009), 2009 WL

902384 (citations omitted). See also Doe v. Selsky, 841 F.Supp.2d 730, 732 (W.D.N.Y.2012);

accord Walker v. Sankhi, 494 F. App’x 140, 142–43 (2d Cir.2012) (“[Plaintiff’s] federal false

arrest and malicious prosecution claims must fail because ... [plaintiff] could not have

suffered a deprivation of liberty as a result of [one] burglary charge because, throughout

the pendency of that charge, he was already in custody, and remained in custody, for a

completely separate burglary charge, of which he was ultimately convicted.”).

       Plaintiff’s discussion of civil rights cases filed by prisoners is irrelevant as Plaintiff

has not made any allegation of a constitutional violation regarding the conditions of his

confinement. He is not alleging that anyone violated his religious freedoms, put him in

solitary confinement, denied his rights to mail, food or medical treatment, or subject to

cruel and unusual punishment. He is merely complaining that he was physically moved

from his place of confinement to a different place of confinement. His claims about his


                                               5
      Case: 1:18-cv-02159-TMP Doc #: 32 Filed: 01/22/19 6 of 8. PageID #: 550



interrogation go to his Miranda claim, Count II, rather than his seizure claim. None of

Plaintiff’s claims about his seizure lead to a deprivation of his liberty as he had no liberty

rights at the time.

       In short, as Plaintiff was in custody following his arrest by CMHA, there was no

deprivation of any liberty by the transport by Defendant Shoulders. See Complaint, ¶25-

27. Consequently, both the state and federal claim related to the removal from the

CCJJDC should be dismissed. (Count I and IV).

II.    Plaintiff’s claims for conspiracy fail as a matter of law. (Counts V & VI)

       Plaintiff is unable to prove any conspiracy whether based on federal or state law.

A corporation (or a political subdivision) "cannot conspire with its own agents or

employees." Hull v. Cuyahoga Valley Joint Vocational School District Board of Education, 926

F.2d 505, 509 (6th Cir. 1991)(citing Doherty v. American Motors Corp., 728 F.2d 334, 339 (6th

Cir. 1984)). See also, Estate of Smithers v. Flint, 602 F.3d 753, fn 4 (6th Cir. 2010). This theory

applies equally to agents of the corporation. "Since all of the defendants are members of

the same collective entity, there are not two separate 'people' to form a conspiracy." Id. at

510. The Northern District of Ohio has previously addressed similar claims against City

police officers, dismissing such conspiracy claims. Bradley v. City of Cleveland, No.

1:11cv781, 2012 WL 775106, at 4-5 (N.D. Ohio Mar. 7, 2012). Nor is there any factual

allegation of any such conspiracy other than globally referring to the officers conspiring.

       The case cited by Plaintiff to support his position that the Supreme Court has

already addressed intracorporate conspiracy does not support his claims. The excerpt

cited by Plaintiff is irrelevant. In addition, three pages later in the same opinion, the
                                                6
     Case: 1:18-cv-02159-TMP Doc #: 32 Filed: 01/22/19 7 of 8. PageID #: 551



Court stated:

              To be sure, this Court has not given its approval to this doctrine in
       the specific context of § 1985(3). . . . Nothing in this opinion should be
       interpreted as either approving or disapproving the intracorporate-
       conspiracy doctrine's application in the context of an alleged §
       1985(3) violation.

Ziglar v. Abbasi, 137 S.Ct. 1843, 1868 (2017). The United States Supreme Court expressly

declined to rule on the issue of intracorporate conspiracy leaving the Sixth Circuit cases

as the controlling law.

       In addition, the Sixth Circuit has addressed the issue of whether intracorporate

conspiracy applies to §1985 claims. See Ohio ex rel. Moore v. Brahma Investment Group, Inc.,

723 Fed.Appx. 284 (6th Cir. 2018) (applying the intracorporate conspiracy doctrine to a

§1985 claim). In that case, the court rejected a conspiracy claim against a city, law director,

and mayor based on the intracorporate conspiracy doctrine. See also Johnson v. Hills &

Dales Gen. Hosp., 40 F.3d 837, 839 (6th Cir. 1994).

       Here, Plaintiff’s state and federal conspiracy claims are barred by the

intracorporate conspiracy doctrine. Therefore, Counts V and VI should be dismissed.

                                      CONCLUSION

       As the Complaint demonstrates that there was no illegal seizure, Counts I and IV

fail as a matter of law. In addition, the conspiracy claims fail as a matter of law.

Therefore, the Motion for Partial Judgment on the Pleadings should be granted.




                                              7
     Case: 1:18-cv-02159-TMP Doc #: 32 Filed: 01/22/19 8 of 8. PageID #: 552



                                                   Respectfully submitted,

                                                   /s/ Kathryn M. Miley
                                                   Ernest L. Wilkerson, Jr. (#0036972)
                                                   Kathryn M. Miley (#0067084)
                                                   Wilkerson & Associates Co., LPA
                                                   1422 Euclid Ave, Suite 248
                                                   Cleveland, OH 44115
                                                   (216) 696-0808; (216) 696-4970 facsimile
                                                   ewilkerson@wilkersonlpa.com
                                                   kmmiley@wilkersonlpa.com
                                                   Attorneys for Defendant Lam

                                                   BARBARA A. LANGHENRY (0038838)
                                                   Director of Law, City of Cleveland

                                           By:      s/ John P. Bacevice Jr.
                                                   JOHN P. BACEVICE JR. (#0087306)
                                                   Assistant Director of Law
                                                   601 Lakeside Avenue
                                                   City Hall, Room 106
                                                   Cleveland, Ohio 44114-1077
                                                   jbacevice@city.cleveland.oh.us
                                                   Attorney for Defendants Shoulders,
                                                   Shapiro, Moore and Lally


                               CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January, 2019, a copy of the foregoing Reply

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court's electronic filing system. Parties may access this filing through the Court's system.

                                                   /s/ Kathryn M. Miley
                                                   Ernest L. Wilkerson, Jr.
                                                   Kathryn M. Miley
                                                   Attorneys for Defendant Lam

Cleveland/benton/12c reply




                                              8
